Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed (09/07/22) have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Applicant states that NPL 1 and NPL2 discloses and RGB-D (Kinect) camera system wherein SHANI which discloses a LIDAR system.

    PNG
    media_image1.png
    829
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    653
    695
    media_image2.png
    Greyscale

Examiner’s Response: 
Initially the examiner notes Shani discloses (para 354) that the system (LIDAR) may be implemented in other types of optical systems such as cameras. 
As noted by the PTAB recent decision (12 July 2022):
	“"The correct legal framework for obviousness does not involve divining the intention of an inventor of a prior art reference but, rather, involves determining 'what the combined teachings of the references would have suggested to those of ordinary skill in the art”
	Microsoft Word - IPR2021-00417 FD - Ready (law360news.com)

	Thus as noted above although applicant argues that the features of a LIDAR system would not be obvious to implements in a camera RGB-D (kinect) system the examiner disagrees.  As noted by NPL1 and NPL2 they both include mirrors which need to be arranged/placed in a desired position to capture what the system is intended to, and thus at a minimum, there is manual movement/placement, where it is also well-know to automate (MPEP 2144.04 manual to automatic) manual procedures to provided the expected result of automation. 
	Principles of Law:
	KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) and include:
	 a) combining prior art elements according to known methods to yield predictable results; 
	b) simple substitution of one known element for another to obtain predictable results;
	c) Use of known technique to improve similar devices (methods, or products) in the same way; 
	d) applying a known technique to a known device (method or product) ready for improvement to yield predictable results:
	e) “obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
	f) known work in one field of endeavor may prompt variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; and
	g) some teaching, suggestion, motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teaching to arrive at the claimed invention. 
The examiner notes in the prior art combination used by the examiner, all the systems included mirror,  which may vary in size, but the concept of moving such mirror automatically (instead of by hand) provides predictable results, whether in a LIDAR or RGB-D system. Thus predictable results would be obtained by at least a, c, f and g (see Kirby below) above. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding g) 
The examiner also provides additional evidence via Kirby, US 20130321790, which discloses (para 96, 114 and 137) which includes moveable mirrors in a 3D mapping system where Kirby specifically states the system could be integrated with RGB-D camera or LIDAR system to improve accuracy or increase the resolution or range of the systems.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 “3D Reconstruction with Mirrors and RGB-D Cameras” by  Abudallah Akay and Yusuf Sinan Akgul as shown below and NPL2 “Omni-Directional Reconstruction of Human Figures Data using Mirrors” and further in view of SHANI et al, US 20200393545.	
    PNG
    media_image3.png
    88
    513
    media_image3.png
    Greyscale


In considering claim 1, 


    PNG
    media_image4.png
    448
    669
    media_image4.png
    Greyscale

a) the claimed camera is met by the RGB-D camera and external RGB camera as shown (Fig 1a) which captures a test object in a scene, where such object could be an object or anything in the field of view of the cameras. 
b)  the depth detector.   Is met by RGB-D camera which includes a depth detection which emits and Infrared (non-visible to the eye signal) see figure 5 (top right is the D “depth” of the RGB-D camera).  
c) the claimed mirror…as shown in Fig 5, the mirror reflect some of the IR signed so scene behind the object which would be occlude by the user/object is not captured by the cameras and mirror. 


    PNG
    media_image5.png
    502
    710
    media_image5.png
    Greyscale

    d) the claimed pose detector…as noted in the NPL (section 4 reconstruction, page 7) the mirror includes markers around the mirror to determine the translational/rotational (pose/orientation) of the objects with respect to the pose/orientation (position) of the mirror. 
   e) the claimed scene generator is met where the system reconstructs the 3D images, using the real and virtual captured image (See Figure 3, “Reconstruct Scene Using Real and Virtual RGB-D cameras, 3D Model and Textured 3D models steps as shown and Reconstruction (page 7, section 4). 
	As noted above a) the RGB-D camera captures an image of a test object, and one of ordinary skill in the art would recognize that a camera could capture anything in the field of view of the camera, whether object or user/human based upon the application/setting.  The examiner incorporates NPL2 which explicitly recites capturing a mirrored image to capture views which would have been occluded without mirrors by capturing a 360 view of a human/user as shown:
	
    PNG
    media_image6.png
    292
    329
    media_image6.png
    Greyscale

	The motivation for capturing anything in the field of view of the cameras/mirror would provide the advantages as noted above, and thus be obvious implementations to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Regarding the newly added limitations (from now canceled claim 2), 
The examiner notes NPL 1 and NPL 2 disclose a mirror arrangement/placement, but do not explicitly recite the mirrors being controlled (automated) via an actuator/controller.
	The examiner evidences SHANI et al., US 20200393545 which discloses the use of actuators in controlling the position/orientation of the mirrors in order to detect object/generate depth maps using a LIDAR (infrared system)—(see para 52-53) , controlled by processor (controller) 108 (Fig 1a). 
	The motivation to modify NPL 1 and NPL with automation control of the mirror(s) would provide the system to control the position/orientation of the mirrors if needed, in lieu of a manual adjustment, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 3, 
	 The combination of Shani with NPL1 and NPL2 provide the user/system the ability to movie the mirrors in a desired arrangement (position/orientation) which provide additional views based upon the mirror adjustments. 
	In considering claim 4, 
	As noted in applicant’s disclosure the feature detector, is the capturing of the area occluded (reflected from mirror) and is met by NPL1 and NPL 2 which capture images using the mirrors, where without the mirrors those features would have been occluded, with mirrors the features are detected. 
	In considering claim 5, 
	The examiner notes applicant specification states the detect the feature is present my be done by hole-filling or completion processing. 
	The examiner notes hole-filling or feature detection are conventional features in the art in order to recreate/reconstruct a view(s) of captures images, and the examiner takes “OFFICIAL NOTICE” regarding such,  where it would have been obvious to one of ordinary skill in the art based upon application to ensure features desired are detected when reconstructing the captures images/scene for viewing. 
	
	In considering claim 6, 
	Based upon the above combination, if the application was surveillance or monitoring and a user was not detected in a dynamic setting for example, then it would be obvious to one of ordinary skill in the art to recognize that occlusion may have occurred and the mirror position may need adjustment (position and/or orientation) to capture such objects/persons desired.
	In considering claim 7,
	Refer to claim 6 and 10, where the combination adjust the camera positions/mirror to detect a target/object/person when occlusion occurs, thus the combination is able to track objects/targets even when occluded which would include the surface (foreground) of such object.  

	In considering claim 8, 
	The examiner notes NPL1 discloses 1 mirror (Fig 5) and NPL 2 discloses the use of 2 mirrors (Fig 1), thus the combination may include 1 or more mirrors and include the number of pose detectors to detect the captured images reflected by the mirrors, which may include a pose detector for each or combination based upon system resources/application IAW MPEP 2144.04 (duplication of parts, separation of parts, arrangement of parts) all providing the expected result/function of capturing objects/user and all the area (even if occluded) around them to recreate/reconstruct a 3D image, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 9, 
	As noted in NPL1 and NPL 2 the use of RGB-D camera which include IR emitter and depth detector are integrated (substantially co-sited).   The examiner also notes the IAW MPEP 2144.04 that the components may be separated or integrated, based upon application providing the same result/function. 
	In considering claim 10, 
	This is met by NPL1 and NPL2 which provide viewpoints using the mirror which captured would be occluded areas, meeting the free viewpoint. 
	In considering claim 11, 
	Refer to claim 1. 
	In considering claim 12, 
	 Refer to claim 1.  As noted in the abstract in NPL1 RGB-D cameras are included in multiple applications, such as robotics, 3D modeling, where depending upon the application/system may be implemented in a device, separate device and a device/system such as computer  as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
	 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422